Title: To Benjamin Franklin from James Bourdieu, 30 October 1784
From: Bourdieu, James
To: Franklin, Benjamin


				
					Monsieur
					Paris le 30. 8bre. 1784.
				
				J’ose Espérer que vous voudrés bien me Permettre de vous renouveller ma recommandation en Favreur de M.M. de Vaux, Frêres, de Bruxelles, dont J’ay eu l’honneur d’Etretenir votre Excellence, et qui Se Proposent d’aller S’Etablir Incessament a New-yorck; Vous avez eu la bonté de me Promettre de vous Intérésser á eux; Ils attachent, ainsi que moy, le Plus grand Prix

á Cette Distinction, et Je Suis bien Certain que, lors qu’on les aura Connus en Amerique, on aura Lieu de Se Féliciter d’avoir Fait leur acquisition.
				Je Suis, avec Tout le respect Possible, Monsieur de votre Excellence Le Tres humble & tres obeissant Serviteur
				
					
						James Bourdieu
					
				
			 
				Notation: James Bourdieu 30 Oct. 1784.—
			